Atkinson, J.
G-. C. Coleman instituted an action against W. B. Ellard and W. M. Alexander, for damages. The plaintiff died before trial of the case, and his death was suggested of record. No party plaintiff was made, and a verdict was rendered against W. B. Ellard for a stated amount of money. Held, that the verdict was unauthorized by law, and it was erroneous to refuse to grant a new trial. Irwin v. Shuford, 144 Ga. 532 (87 S. E. 674) ; Ellis v. Francis, 9 Ga. 325.

Judgment reversed.


All the Justices concur.